
	
		I
		112th CONGRESS
		1st Session
		H. R. 3738
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to increase from 1
		  to 2 years the post employment restrictions on Members of the House of
		  Representatives.
	
	
		1.Increase in post employment
			 restrictions for Members of the House of Representatives
			(a)In
			 generalSection 207(e)(1) of
			 title 18, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)in the
			 subparagraph heading, by inserting and members of the house of
			 representatives after Senators;
					(B)by inserting
			 or a Member of the House of Representatives after who is
			 a Senator; and
					(C)by inserting
			 or Member of the House of Representatives after such
			 former Senator;
					(2)in subparagraph
			 (B)—
					(A)in clause
			 (i)—
						(i)by
			 striking Any person who is a Member of the House of Representatives
			 or and inserting Any person who is;
						(ii)by
			 striking or (iii); and
						(iii)by
			 striking such former Member of Congress or and inserting
			 such former;
						(B)by striking clause
			 (ii); and
					(C)by redesignating
			 clause (iii) as clause (ii).
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 individuals who leave office on or after the date of the enactment of this
			 Act.
			
